 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    JOSHUA NEIL HARRELL,                              No. 2:15-cv-0576-JAM-AC
11                       Plaintiff,
12           v.                                         ORDER
13    WALMART, et al.,
14                       Defendants.
15

16          The court is in receipt of plaintiff’s request for a status update. ECF No. 104. Defendant

17   filed a motion for summary judgment on November 7, 2018. Plaintiff did not timely respond,

18   though court records indicate that plaintiff did not receive this court’s prior order denying

19   plaintiff’s previous summary judgment motion without prejudice. ECF No. 100 (“Mail

20   Returned” notation docketed November 20, 2018). In the interest of resolving this matter on the

21   merits, the clerk of court is hereby ordered to RE-SERVE the order at ECF No. 100 and the

22   motion at ECF No. 101 on plaintiff. Plaintiff will have 30 days from the date of this order to

23   respond to defendant’s motion for summary judgment. If plaintiff fails to respond, the court will

24   construe the lack of response as non-opposition and deem the matter submitted on the papers.

25          IT IS SO ORDERED.

26   Dated: December 19, 2018

27

28
